Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s amendment filed 11/2/20. Amended Claims 1-8, 10-15 are pending.   	Regarding the prior specification objections, drawing objections, and 112 rejections, these have been overcome by the claim amendments.

Response to Arguments
	As applicant has presented amended claims, please see the following action for treatment of the amended language. 
 Applicant has argued on p. 8: “Regarding U.S. Patent No. 5,303,906 to Cotter, et al. (hereinafter, "Cotter"), the Office Action states that bearing 36 of Cotter has a protrusion. However, as can be seen specifically in FIG. 1 of Cotter, the bearing 36 does not have any protrusion itself that extends in a radial direction, only in an axial direction. Further, Cotter also does not disclose that any protrusion extends towards and contacts the stem of the piston (34 of Cotter), but only extends towards and contacts the piston portion of the piston (34). Thus, the present claims are not anticipated or rendered obvious by Cotter.” Applicant’s arguments have been fully considered but are not persuasive. Cotter’s bearing 36 meets the current claim language that applicant appears to be arguing (“wherein said bushing comprises a first internal radial protrusion that extends radially from said bushing towards said piston stem portion of said piston-stem, contacting said piston stem”) as the bearing 36 contacts with the stem 20, 20’ of the piston-stem (note Fig. 9 is an extreme, regular operation, leftward position and the stem 20, 20’ still 

    PNG
    media_image1.png
    616
    508
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    616
    508
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    616
    494
    media_image3.png
    Greyscale


	Applicant has argued on p. 8: “Regarding International Patent No. WO 2006/105812 to Mintgen, et al. (hereinafter, "Mintgen"), although page 6 of the Office Action states that FIG. 1 of Mintgen on page 7 of the Office Action is "annotated" to demonstrate the claim language, it is not, it merely includes unlabeled arrows. Regardless, the Office Action equates the support 7 of Mintgen to the claimed bushing, and piston 3 of Mintgen to the claimed piston portion. As can be seen in FIG. 1 of Mintgen, the piston rod seal is linearly further from the piston 3 than the support 7. Therefore, Mintgen does not disclose that the bushing is positioned between the sealing means and the piston portion of the piston-stem. Further, the Office Action acknowledges that, with support, that Mintgen does not 
disclose the positioning of the claimed sealing means, bushing and piston portion. The claims are supported, as discussed above. Thus, the present claims are not anticipated or rendered obvious by Mintgen.” Applicant’s arguments have been fully considered but are not persuasive. Applicant’s arguments reinforce that Mintgen teaches the claimed invention order (from p. 8 of applicant’s remarks - “As can be seen in FIG. 1 of Mintgen, the piston rod seal is linearly further from the piston 3 than the 

    PNG
    media_image4.png
    820
    1028
    media_image4.png
    Greyscale

	However, Mintgen does not teach “said bushing being configured to at least be deformed in the event of impact with said piston portion owing to the uncontrolled return of said piston-stem, so as to allow the passage of said piston portion and the formation of a gas discharge passage between the piston-stem, the sealing means and through hole” as Mintgen is teaches sealing means 5 remaining in a sealing contact with the piston-stem without the formation of a gas discharge passage between the piston-stem, the sealing means and through hole as currently claimed. 







Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
i. 	Claim 1, line 7 “a piston-stem” when “a piston-stem” has already been introduced in lines 5-6. Therefore Line 7 should read --the-- piston-stem.
ii. 	Claim 10 recites “wherein first internal radial protrusion”. Claim 10 depends on Claim 1. Claim 1 has already introduced “first internal radial protrusion”. Therefore Claim 10 should read “wherein --the--first internal radial protrusion”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotter et al. (US 5303906).
Regarding Claim 1,
A gas cylinder actuator with safety device for uncontrolled return of the piston-stem, which comprises:
 	a tubular containment jacket (160, Figs. 1, 9-10,
 	two opposing heads (left end with 24 or (44 and/or 48), and right end with 26 or 22, Figs. 1, 9, 10) for closing said tubular jacket, a first head (left end with 24 or (44 and/or 48), Figs. 1, 9, 10) which is provided with a through hole (note 20 or 20’ passes through, Figs. 1, 9, 10) for passage and for 
 	a piston-stem, which comprises a stem portion (20, 20’) and a piston portion (ex. 34; or 32 or 126),
sealing means (with 46 of 18; or 48) which are arranged so as to act against said stem portion at said through hole, wherein the sealing means are constituted by an annular gasket (with 46; or 48) which is pressed between an outer surface of the stem portion and a facing portion of the internal surface of the jacket,
 	a chamber (14) for pressurized gas being defined between said tubular jacket, said heads and said piston-stem, wherein said piston portion of the piston-stem is movably positioned within the chamber (Figs. 1, 9, 10),
 	said gas cylinder actuator further comprising, between said first head and said piston portion, a bushing (36, 36’, Figs. 1, 9, 10, ex. Col. 2, line 58-Col. 3, line 8, Col. 6, line 29-Col. 7, line 56), which is coupled to said tubular jacket with means of preventing translation (with 38, ex. Col. 2, line 58-Col. 3, line 8,) with respect to said axis, and is designed to encounter said piston portion, said bushing being configured to at least be deformed in the event of impact with said piston portion owing to the uncontrolled return of said piston-stem, so as to allow the passage of said piston portion and the formation of a gas discharge passage between the piston-stem, the sealing means and the through hole (Figs. 1, 9, 10; ex. Col. 7, lines 9-33), said bushing positioned between said sealing means and said piston portion of said piston-stem (Figs. 1, 9, 10), and wherein said bushing comprises a first internal radial protrusion (“2”, example annotations below) that extends radially from said bushing towards said piston stem portion of said piston-stem, contacting said piston stem.

    PNG
    media_image1.png
    616
    508
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    616
    508
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    616
    494
    media_image3.png
    Greyscale

Regarding Claim 2,
wherein said means of preventing translation with respect to said axis are constituted by an external annular recess (with 38, note 43) which is defined outside the bushing and is shaped so as to receive a corresponding internal annular protrusion (with part of “1” annotated above) which is defined inside the jacket (Figs. 1, 9, 10).
Regarding Claim 8,
wherein said piston-stem is provided with an axial recess (132, Figs. 9-10; ex. Col. 6, line 49-Col. 7, line 33) and a radial hole (with 130), which are adapted to allow the discharge of the pressurized gas between the stem portion and the sealing means when the radial hole is facing, entirely or at least partially, said sealing means.
Regarding Claim 13,
wherein the piston-stem has, on an outer surface of the stem portion, a longitudinal recess (with 132, 30), which extends in an axial direction for a length such as to allow a discharge of the pressurized gas (via 130) between the stem portion and the sealing means when the longitudinal recess is partly facing the bushing and is partly facing said sealing means (ex. Fig. 10).
Regarding Claim 14,

Regarding Claim 15,
wherein said piston portion has a larger diameter than said stem portion (ex. Fig. 9).

Allowable Subject Matter
Claims 3-7, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745  

/THOMAS E LAZO/              Primary Examiner, 
Art Unit 3745       
March 1, 2021